Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Examiner’s Amendment
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney Amedeo F. Ferraro, Registration No. 37,129 on 01/09/2021.

A.	Amend the claims as the following:
 
1.	(Currently amended) A non-transitory computer readable storage medium including instructions that when executed by a processor perform a process, the process comprising:
receiving a message including a first transaction from an external computing device;
reading the message and identifying the first transaction;
recognizing a first transaction per second (TPS) value set in the first transaction among TPS values which are set in a plurality of transactions respectively, wherein the first transaction per second (TPS) value is set according to importance of the first transaction;
monitoring a current load value related to the first transaction; 
determining whether to process the first transaction based on a result of a comparison between the current load value and the first TPS value, the determining whether to process the first transaction includes recognizing that an error is generated in the first transaction when the current load value is equal to or larger than the first TPS value; and
performing an error transaction corresponding to the first transaction when it is recognized that the error is generated in the first transaction.

2.	(Previously presented) The non-transitory computer readable storage medium of claim 1, wherein the determining whether to process the first transaction includes determining to process the first transaction when the current load value is smaller than the first TPS value.
Claims 3 and 4 (cancelled).
 

5.	(Currently amended) The non-transitory computer readable storage medium of claim 1, wherein the error transaction is a transaction transmitting an error message to the external computing device.


6.	(Currently amended) The non-transitory computer readable storage medium of claim 1, wherein the performing of the error transaction includes:
storing the first transaction in a memory; and
reading the first transaction from the memory and processing the read first transaction when a specific condition is satisfied.


7.	(Previously presented) The non-transitory computer readable storage medium of claim 6, wherein the specific condition is satisfied when a predetermined time elapses.


8.	(Previously presented) The non-transitory computer readable storage medium of claim 6, wherein the specific condition is satisfied when the current load value is smaller than a predetermined value.

Claim 9 (Cancelled). 


10.	(Previously presented) The non-transitory computer readable storage medium  of claim 1, wherein when the first transaction includes a first subordinate transaction and a second subordinate transaction, the first TPS value is a value calculated by an addition of a second TPS value set in the first subordinate transaction and a third TPS value set in the second subordinate transaction.

11.	(Currently amended) A server, comprising:
a transception module, which receives a message including a first transaction from an external computing device;
a memory, which stores a transaction per second (TPS) value set in each of a plurality of transactions including the first transaction, wherein the transaction per second (TPS) value is set according to importance of each of the plurality of transactions;
a message determination module, which reads the message and identifies the first transaction;
a TPS value recognition module, which recognizes a first TPS value set in the first transaction stored in the memory among TPS values which are set in a plurality of transactions respectively, wherein the first transaction per second (TPS) value is set according to importance of the first transaction;
a monitoring module, which monitors a current load value related to the first transaction; and
a processor, which determines whether to process the first transaction based on a result of the comparison between the current load value and the first TPS value, the determining whether to process the first transaction includes recognizing that an error is generated in the first transaction when the current load value is equal to or larger than the first TPS value, the processor performing an error transaction corresponding to the first transaction when it is recognized that the error is generated in the first transaction.

12.	(Currently amended) A method of controlling a server, the method comprising:
receiving a message including a first transaction from an external computing device;
reading the message and identifying the first transaction;
 among TPS values which are set in a plurality of transactions respectively, wherein the first transaction per second (TPS) value is set according to importance of the first transaction;
monitoring a current load value related to the first transaction; 
determining whether to process the first transaction based on a result of a comparison between the current load value and the first TPS value, the determining whether to process the first transaction includes recognizing that an error is generated in the first transaction when the current load value is equal to or larger than the first TPS value; and
performing an error transaction corresponding to the first transaction when it is recognized that the error is generated in the first transaction.

   C. 	The following is an examiner’s statement of reasons for allowance:
As to claims 1, 11, 12, the prior art taught  by Chai(US 20080098393 Al) in view of Piga(US 20170371761 Al) and further in view of Red(US 20150248631 Al) do not teach on render obvious the limitations recited in claims 1, 11, 12 , when taken in the context of the claims as a whole  recognizing a first transaction per second (TPS) value set in the first transaction among TPS values which are set in a plurality of transactions respectively, wherein the first transaction per second (TPS) value is set according to importance of the first transaction; monitoring a current load value related to the first transaction; determining whether to process the first transaction based on a result of a comparison between the current load value and the first TPS value, the determining whether to process the first transaction includes recognizing that an error is generated in the first transaction when the current load value is equal to or larger than the first TPS value; and performing an error transaction corresponding to the first transaction when it 
D.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                                Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free)?
 /LECHI TRUONG/ Primary Examiner, Art Unit 2194